UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02363 Cornerstone Total Return Fund, Inc. (Exact name of registrant as specified in charter) 7 Dawson StreetHuntington Station, New York (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC 7 Dawson Street Huntington Station, NY 11746 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 668-6558 Date of fiscal year end: December 31 Date of reporting period: March31, 2014 Item 1.Schedule of Investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2014 (Unaudited) Description No. of Shares Value EQUITY SECURITIES - 98.67% CLOSED-END FUNDS - 13.38% CORE - 0.54% Adams Express Company (The) $ General American Investors Company, Inc. Guggenheim Equal Weight Enhanced Equity Income Fund CORPORATE DEBT INVESTMENT GRADE-RATED - 0.46% Invesco Van Kampen Bond Fund EMERGING MARKETS - 0.09% First Trust/Aberdeen Emerging Opportunity Fund EMERGING MARKETS DEBT - 0.06% Stone Harbor Emerging Markets Income Fund GENERAL & INSURED LEVERAGED - 0.37% Invesco Municipal Opportunity Trust Nuveen Dividend Advantage Municipal Fund 2 Nuveen Quality Preferred Income Fund 2 GLOBAL - 1.46% Alpine Global Dynamic Dividend Fund Alpine Global Total Dynamic Dividend Fund Clough Global Allocation Fund Delaware Enhanced Global Dividend and Income Fund Nuveen Global Value Opportunities Fund GLOBAL INCOME - 0.47% Nuveen Multi-Currency Short-Term Government Income Fund HIGH CURRENT YIELD (LEVERAGED) - 0.75% DWS High Income Opportunities Fund, Inc. INCOME & PREFERRED STOCK - 1.20% John Hancock Premium Dividend Fund Nuveen Quality Preferred Income Fund 3 LOAN PARTICIPATION - 0.00% Eaton Vance Senior Income Trust 15 NATURAL RESOURCES - 1.62% BlackRock Energy and Resources Trust BlackRock Real Asset Equity Trust Petroleum & Resources Corporation OPTION ARBITRAGE/OPTIONS STRATEGIES - 2.99% BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust ING Asia Pacific High Dividend Equity Income Fund See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2014 (Unaudited) Description No. of Shares Value REAL ESTATE - 1.22% Cohen & Steers Quality Income Realty Fund, Inc. $ LMP Real Estate Income Fund Inc. Neuberger Berman Real Estate Securities Income Fund Inc. SECTOR EQUITY - 0.02% First Trust Specialty Finance and Financial Opportunities Fund U.S. MORTGAGE - 0.23% First Trust Mortgage Income Fund UTILITY - 1.90% BlackRock EcoSolutions Investment Trust BlackRock Utility and Infrastructure Trust Reaves Utility Income Fund TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 9.71% CBS Corporation - Class B Comcast Corporation - Class A Comcast Corporation - Special Class A CST Brands, Inc. D.R. Horton, Inc. DIRECTV * Ford Motor Company Gap, Inc. (The) Home Depot, Inc. (The) Johnson Controls, Inc. Macy's, Inc. McDonald's Corporation NIKE, Inc. - Class B Omnicom Group Inc. Ralph Lauren Corporation Target Corporation Time Warner Cable Inc. Time Warner Inc. TJX Companies, Inc. (The) Twenty-First Century Fox, Inc. Viacom Inc. - Class B Walt Disney Company (The) CONSUMER STAPLES - 8.08% Altria Group, Inc. Archer-Daniels-Midland Company Coca-Cola Company (The) CVS Caremark Corporation Kellogg Company Kraft Foods Group, Inc. Kroger Co. (The) Mondelēz International, Inc. - Class A PepsiCo, Inc. Philip Morris International, Inc. Sysco Corporation Tyson Foods, Inc. Wal-Mart Stores, Inc. See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2014 (Unaudited) Description No. of Shares Value ENERGY - 8.25% Anadarko Petroleum Corporation $ Chesapeake Energy Corporation ConocoPhillips Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Marathon Oil Corporation Occidental Petroleum Corporation Phillips 66 Schlumberger Limited Southwestern Energy Company Valero Energy Corporation Williams Companies, Inc. (The) EXCHANGE-TRADED FUNDS - 3.00% iShares Core S&P 500 ETF SPDR S&P rust FINANCIALS - 13.58% Allstate Corporation (The) American International Group, Inc. Aon plc Bank of America Corporation Bank of New York Mellon Corporation (The) BB&T Corporation Berkshire Hathaway Inc. - Class B * Capital One Financial Corporation Citigroup, Inc. Fifth Third Bancorp Goldman Sachs Group, Inc. (The) Hartford Financial Services Group, Inc. (The) JPMorgan Chase & Co. Loews Corporation Marsh & McLennan Companies, Inc. MetLife, Inc. Morgan Stanley PNC Financial Services Group, Inc. (The) Prudential Financial, Inc. SunTrust Banks, Inc. T. Rowe Price Group, Inc. Wells Fargo & Company Weyerhaeuser Company See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2014 (Unaudited) Description No. of Shares Value HEALTH CARE - 11.65% Abbott Laboratories $ AbbVie Inc. Aetna Inc. Allergan, Inc. Amgen Inc. Baxter International, Inc. Cardinal Health, Inc. Cigna Corporation Eli Lilly & Company Express Scripts Holding Company * Johnson & Johnson Mallinckrodt public limited company * McKesson Corporation Medtronic, Inc. Merck & Company, Inc. Pfizer, Inc. St. Jude Medical, Inc. Stryker Corporation Thermo Fisher Scientific Inc. UnitedHealth Group Incorporated Wellpoint, Inc. INDUSTRIALS - 8.66% Boeing Company (The) Caterpillar Inc. CSX Corporation Deere & Company Emerson Electric Company FedEx Corporation General Dynamics Corporation General Electric Company Honeywell International Inc. Lockheed Martin Corporation Norfolk Southern Corporation Northrop Grumman Corporation Precision Castparts Corporation Raytheon Company Republic Services, Inc. Union Pacific Corporation Waste Management, Inc. INFORMATION TECHNOLOGY - 16.54% Apple Inc. Cisco Systems, Inc. Cognizant Technology Solutions Corporation * Corning, Inc. eBay Inc. * EMC Corporation Facebook, Inc. * Google Inc. * Hewlett-Packard Company Intel Corporation International Business Machines Corporation Micron Technology, Inc. Microsoft Corporation Oracle Corporation QUALCOMM Incorporated Yahoo! Inc. * See accompanying notes to schedule of investments. CORNERSTONE TOTAL RETURN FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2014 (Unaudited) Description No. of Shares Value MATERIALS - 2.33% Air Products & Chemicals, Inc. $ Dow Chemical Company (The) Ecolab Inc. Freeport-McMoRan Copper & Gold Inc. International Paper Company Newmont Mining Corporation PPG Industries, Inc. Praxair, Inc. TELECOMMUNICATION SERVICES - 2.01% AT&T, Inc. Verizon Communications, Inc. UTILITIES - 1.48% AES Corporation (The) Consolidated Edison, Inc. Entergy Corporation Exelon Corporation FirstEnergy Corp. PPL Corporation Public Service Enterprises Group, Inc. Southern Company (The) Xcel Energy Inc. TOTAL EQUITY SECURITIES (cost - $74,531,852) SHORT-TERM INVESTMENTS - 1.77% MONEY MARKET FUNDS - 1.77% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ (cost - $1,547,380) TOTAL INVESTMENTS - 100.44% (cost - $76,079,232) LIABILITIES IN EXCESS OF OTHER ASSETS - (0.44)% ) NET ASSETS - 100.00% $ * Non-income producing security. ^ The rate shown is the 7-day effective yield as of March 31, 2014. See accompanying notes to schedule of investments. CORNERSTONETOTALRETURNFUND, INC. NOTES TO SCHEDULE OF INVESTMENTS MARCH 31, 2014 (UNAUDITED) Federal Income Tax Cost: The following information is computed on a tax basis for each item as of March 31, 2014: Cost of portfolio investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost for the Fund is due to certain timing differences in the recognition of capital gains or losses under income tax regulations and generally accepted accounting principles.These "book/tax" differences are temporary in nature and are due to the tax deferral of losses on wash sales. As required by the Fair Value Measurement and Disclosures Topic of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 - quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 - quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 - model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's investments carried at value: VALUATION INPUTS INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 – Quoted Prices Equity Investments $ $
